     Case 2:21-cv-01528-FMO-PD Document 13 Filed 04/19/21 Page 1 of 1 Page ID #:33




1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11   LUIS MARQUEZ,                              )   Case No. CV 21-1528 FMO (PDx)
                                                )
12                       Plaintiff,             )
                                                )
13                v.                            )   JUDGMENT
                                                )
14   PEDESTAL CAPITAL II, LLC,                  )
                                                )
15                       Defendant.             )
                                                )
16

17         IT IS ADJUDGED THAT the above-captioned action is dismissed without prejudice.

18   Dated this 19th day of April, 2021.

19

20                                                                     /s/
                                                               Fernando M. Olguin
21                                                          United States District Judge

22

23

24

25

26

27

28
